Citation Nr: 1750553	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left ankle sprain disability.

2.  Entitlement to service connection for an abdominal hernia.

3.  Entitlement to service connection for weight gain related to injuries.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for asthma (claimed as related to acid reflux and weight gain) as secondary to GERD.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an effective date prior to March 19, 2013 for the grant of service connection for a left ankle sprain.

8.  Entitlement to service connection for a cervical spine condition.

9.  Entitlement to service connection for a left arm condition.

10.  Entitlement to service connection for a right shoulder and right arm condition.

11.  Entitlement to service connection for a right knee injury.

12.  Entitlement to service connection for a left knee injury.

13.  Entitlement to service connection for a right wrist condition.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1999 to July 2003, with subsequent service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

The Board acknowledges that after the appeals were certified to the Board, some additional VA treatment records were associated with the VBMS claims file.  As none of those records are relevant to the appeals claims, the Board finds that a remand for consideration by the agency of original jurisdiction (AOJ) is not required.


FINDINGS OF FACT

1.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an evaluation in excess of 10 percent for a left ankle sprain disability; a transcript of the proceeding is associated with the claims file.

2.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for an abdominal hernia; a transcript of the proceeding is associated with the claims file.

3.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for weight gain related to injuries; a transcript of the proceeding is associated with the claims file.

4.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for GERD; a transcript of the proceeding is associated with the claims file.

5.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for asthma as secondary to GERD; a transcript of the proceeding is associated with the claims file.

6.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for sleep apnea; a transcript of the proceeding is associated with the claims file.

7.  In April 2017, at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an effective date prior to March 19, 2013 for the grant of service connection for a left ankle sprain; a transcript of the proceeding is associated with the claims file.

8.  The Veteran's cervical spine condition is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis was not manifested in service or within one year of discharge.

9.  The Veteran's left upper extremity radiculopathy is not shown to be causally or etiologically related to any disease, injury, or incident in service.

10.  The Veteran's left upper extremity radiculopathy is not shown to be proximately due to or aggravated by service-connected disability.

11.  The Veteran's right shoulder condition and right upper extremity radiculopathy are not shown to be causally or etiologically related to any disease, injury, or incident in service.

12.  The Veteran's right upper extremity radiculopathy is not shown to be proximately due to or aggravated by service-connected disability.

13.  The Veteran is not shown to have a right knee disability.

14.  The Veteran is not shown to have a left knee disability.

15.  The Veteran is not shown to have a right wrist disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of entitlement to an evaluation in excess of 10 percent for a left ankle sprain disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for an abdominal hernia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for weight gain related to injuries have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for GERD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for asthma as secondary to GERD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to an effective date prior to March 19, 2013 for the grant of service connection for a left ankle sprain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for service connection for a cervical spine disability are not met; service connection may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

9.  The criteria for service connection for a left arm disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

10.  The criteria for service connection for a right shoulder or arm disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

11.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

12.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

13.  The criteria for service connection for a right wrist disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In April 2017, before the Board promulgated a decision in this matter, the Veteran testified at the Board hearing that he wished to withdraw from appellate consideration his claims of entitlement to an evaluation in excess of 10 percent for a left ankle sprain disability; service connection for an abdominal hernia, weight gain related to injuries, GERD, asthma as secondary to GERD, and sleep apnea; and entitlement to an effective date prior to March 19, 2013 for the grant of service connection for a left ankle sprain.  A transcript of the proceeding has been associated with the claims file, which memorializes his withdrawal of the appeals.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they must therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection for a cervical spine condition, left arm condition, right shoulder and right arm condition, right knee injury, left knee injury, and right wrist condition, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a December 2013 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations in August 2014 relating to his cervical spine and associated radiculopathy and right wrist, and in October 2016 relating to his cervical spine and associated radiculopathy and right shoulder and arm.  The Board finds that the VA examination reports are adequate upon which to base a decision on the Veteran's claims.  The VA examiners reviewed the file, took a history from the Veteran, examined him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

The Board acknowledges that no VA examination was performed relating to the Veteran's claimed knee disabilities.  The Board finds, however, that the threshold requirement for a VA examination has not been met relating to the knee claims because there is no competent evidence tending to indicate that the Veteran has any current knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran may also establish service connection for a "chronic" listed in 
38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2016).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  
38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Cervical Spine

The Veteran served on active duty in the Army from July 1999 to July 2003, followed by subsequent service in the National Guard.  He contends that he incurred a cervical spine disability in service in the summer of 2002 in a vehicle rollover accident.  See Board hearing transcript.

The Board acknowledges that Sgt. J.K. wrote in a September 2016 buddy statement that on the night of August 2, 2002, his platoon had a vehicle rollover accident involving the 2d Squad's Stryker vehicle, that the Veteran was the team leader inside the vehicle, that all members were injured and bruised, and that due to the limited space on the medevac platform, the Veteran was not evacuated for treatment.

The Veteran testified at the Board hearing that in the accident in 2002, his vehicle rolled over and then fell nine feet and landed on its top.  He testified that as the Alpha team leader, he sent the privates with the worst appearing cuts and injuries on the helicopters, which became full, and then accounted for the equipment in the accident.  He testified that a medic on the scene bandaged a few cuts on his face, and that he saw a clinician when he returned to the forward operating base of the Yakima Training Center.

The Veteran's service treatment records from his period of active service from July 1999 to July 2003, however, are silent as to any cervical or neck complaints, or any treatment after any vehicle accident.

His September 2007 National Guard examination report shows examination of the spine was normal.  The Veteran denied any history of head or other injuries not already noted.  See STRs, received June 2014 at p.15 of 80.  His National Guard treatment records show no complaints of neck problems.

The first record of complaint in the medical evidence of record is a December 2013 private chiropractic record showing the Veteran reported neck pain.  See PTRs, received March 2014 at p.4 of 4.  A January 2014 cervical spine radiology report associated with the chiropractic records shows impressions of biomechanical alterations, uncovertebral and facet arthrosis, and degenerative disc disease.  See p.1 of 4.

The Veteran was afforded an October 2016 VA examination.  The VA examiner noted the Veteran's reported history of the rollover accident, and his report of being seen at the aid station, and then following up with a PA when they returned to Ft. Lewis, where he reported he was advised it was a muscle strain and to take it easy for a few days.  The Veteran reported that his condition improved, and did not bother him again until around 2006.  The Veteran reported sometimes his neck pain travels down into his right shoulder.  Range of motion testing was normal.  Right upper extremity radiculopathy involving the C5-T1 nerve roots was noted, with symptoms of mild numbness.  No left upper extremity radiculopathy was found.  Left elbow, wrist, and finger strength testing was normal, left biceps, triceps, and brachioradialis deep tendon reflexes were 2+, and sensory examination was normal to light touch.  The examiner noted than a cervical spine x-ray report noted findings of cervical lordosis straightening, no evidence of an acute fracture, subluxation or dislocation, and no appreciable degenerative disc disease, and the disc spaces were well preserved.  The report showed an impression of "no evidence of degenerative disease in the cervical spine."  The examiner acknowledged the September 2016 buddy statement from J.K. regarding the rollover accident.  The examiner opined that the Veteran's current cervical condition is less likely as not related to his service.  The examiner reasoned that there was no documentations in the service treatment records that the Veteran injured his neck in the 2002 rollover, there was no suggestion in the service records that any neck condition limited any of his 11B duties after the rollover, there was no line of duty statement from his unit commander, and otherwise no evidence of any causal relationship in the service treatment records.  The examiner added there was no record of complaint in the National Guard records.  The examiner further reasoned that per the interview with the Veteran, his neck improved and resolved, and then did not return until around 2006.  The examiner noted that the Medical Disability Advisor, Sprains and Strains, Cervical Spine (Neck), notes that the prognosis for healing of soft tissue injury is expected within weeks, the prognosis is good for those individuals who have progressive improvement with time, whose symptoms usually resolve, and that only 1/3 of individuals report persistent symptoms of neck pain 10 years after injury, which is more common in individuals who experience severe initial neck pain.

The Board also acknowledges a prior August 2014 VA examination was performed, albeit the examination was performed prior to the September 2016 buddy statement regarding the rollover accident having been associated with the claims file.  That examiner acknowledged that the December 2013 private x-ray report included an impression of degenerative disc disease at the C4 level.  The examiner opined that the Veteran's cervical spine condition is less likely than not related to his service, reasoning there was no record the Veteran was involved in an accident in the service treatment records, or of any chronic pain.

As shown above, there are conflicting diagnostic reports as to whether the Veteran has a degenerative disc disease of the cervical spine.  The Board will assume arguendo that the Veteran has a cervical spine disability.

Having considered all of the evidence, however, the Board finds that the preponderance of the evidence is against finding that the Veteran's cervical spine condition is related to his active service.  The Board finds the opinion of the October 2016 VA examiner to be the most probative evidence of record with regard to the etiology of the Veteran's cervical spine condition.  The October 2016 VA examiner's opinion is uncontroverted by any other medical evidence of record.  The Board adds that the VA examiner acknowledged the buddy statement regarding the rollover accident.  Still, the VA examiner found it less likely than not that the Veteran's cervical spine condition was related to his active service, including that rollover accident as reported by the Veteran and Sgt. J.K., and the examiner provided a very detailed rationale for the conclusion.

The Board adds that cervical arthritis was not shown in service or within one year of separation from service, including no manifestations of arthritis to a compensable degree.  Therefore, service connection may not be presumed.  See 38 C.F.R. § 3.309(a).

The Board acknowledges that the Veteran's VA treatment records show that he has reported to VA clinicians that he injured his neck in a vehicle accident in service.  See, e.g., CAPRI, received January 2017 at p.8 and 16 of 48.  The mere transcription of the Veteran's lay history by a clinician does not, however, transform it into medical evidence or a medical opinion involving etiology.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board acknowledges the Veteran's sincere testimony regarding the vehicle rollover accident in service, and the  credible buddy statement from Sgt. J.K. that the rollover accident occurred in service.  The Board does not doubt their accounts that the accident occurred.  Rather, the preponderance of the evidence is against finding that the Veteran's current cervical spine condition is related to that rollover accident.  The Board notes that the Veteran's service treatment records, while showing treatment for several maladies during the Veteran's service, simply make no mention of any neck or cervical problems during his active service.  The Veteran himself admitted to the VA examiner that after the accident, his neck problems resolved, and that he had no problems until after service around 2006.  Further, the Veteran denied any head injury and no spinal abnormalities were noted in the 2007 examination 

Regarding his lay opinion that his cervical spine condition is related to his active service, the Board ultimately places more probative weight on the opinion of the October 2016 VA examiner.  The examiner's opinion is supported by a very detailed rationale.  The Board also finds the examiner's opinion to be more probative based on the VA examiner's medical education and experience.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran's cervical spine condition is related to his active service, and service connection is not warranted and may not be presumed; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Left Arm

The Veteran also claims that he has a left arm disability that is related to his active service.  On his claim form, the Veteran indicated that the claimed left arm disability was incurred in the same 2002 rollover accident as the claimed cervical spine disability.

As discussed in detail above, the Board acknowledges the Veteran's sincere testimony regarding the 2002 rollover accident, as well as the statement from his buddy, Sgt. J.K., who also reported that the accident occurred.  The Veteran testified at the Board hearing that he incurred left arm burns in the accident.  He also testified that his left arm gets fatigued without strenuous activity.

As explained above, there is no record in the service treatment records from his period of active service of any treatment after the rollover accident, nor any record of any left arm complaints or treatment.  In the September 2007 National Guard examination, the Veteran denied any impaired use of the arms or hands and the examiner noted no upper extremity abnormalities.  

Post-service, an April 2012 VA emergency treatment record shows the Veteran reported experiencing back pain that radiated into his left arm pain after moving a couch.  See CAPRI, received November 2014 at p.25 of 27.  A December 2013 private chiropractic record shows the Veteran reported cervical and left arm pain.  He was examined and the chiropractor noted that nerve root encroachment from his left and right cervical spine was indicated.  See PTRs, received March 2014 at p.3-4 of 4.

More recent VA treatment records include a March 2016 physical therapy record that shows left upper extremity strength was 5/5, deep tendon reflexes were 2+, gross motor coordination was intact, and sensation was intact to light, sharp, and dull touch.  See CAPRI, received January 2017 at p. 10 of 48.

An August 2014 VA examination report relating to the Veteran's cervical spine and upper extremities shows that the Veteran's left upper extremity was examined, and strength testing in the elbow, wrist, and fingers was 5/5, deep tendon reflexes were 2+, and sensory examination was normal in the shoulder area, inner and outer forearm, and hang and fingers.  The examiner did, however, find that the Veteran had cervical spine radiculopathy in the left upper extremity with C5-C6 nerve root involvement, including symptoms of mild intermittent pain, and mild numbness.  The examiner opined that the Veteran had cervical spine radiculopathy in his upper extremities.  The examiner added that there was no evidence of any relationship to the Veteran's active service.

An October 2016 VA examination report relating to the Veteran's cervical spine and upper extremities shows that only right upper extremity radiculopathy was found.  The examiner noted there was no left upper extremity radiculopathy.  Left elbow, wrist, and finger strength testing was normal, left biceps, triceps, and brachioradialis deep tendon reflexes were 2+, and sensory examination was normal to light touch.  

As shown above, while the October 2016 VA examiner found no left upper extremity or arm disability, the prior August 2014 VA examiner diagnosed left upper extremity radiculopathy associated with the Veteran's cervical spine.  The December 2013 chiropractic record also indicated possible left upper extremity radiculopathy associated with the Veteran's cervical spine.  The Veteran is not, however, service connected for a cervical spine disability.  Therefore, there can be no service connection for left upper extremity radiculopathy as secondary to his cervical spine condition.  See 38 C.F.R. § 3.310.

The Board further finds that the preponderance of the evidence is against finding that the Veteran has a left arm disability that is otherwise directly related to his active service, including the rollover accident.  The Board again acknowledges all of the lay evidence that the rollover occurred, as well as the Veteran's testimony that he incurred burns on his left arm, and that his left arm presently becomes fatigued without any strenuous activity.  As shown above, however, his only diagnosed condition involving his left arm is left upper extremity radiculopathy associated with his cervical spine.  There is no other left arm disability shown.  His left upper extremity radiculopathy has clearly been diagnosed as associated with his cervical spine, and there is no other medical evidence tending to indicate any left arm disability associated with his active service.  Therefore, the Board finds the preponderance of the evidence is against finding that the Veteran's left upper extremity radiculopathy, or any other claimed left arm disability, is related to his active service.  

To the extent the Veteran, as a lay person, opines that his left arm symptoms are nonetheless related to the rollover accident, the Board finds the opinion of the August 2014 VA examiner to be more probative as to the etiology of his condition based on the detailed objective findings contained in that report, which is consistent with and supported by the December 2013 chiropractic record.

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran has a left arm disability that is related to his active service, or secondary to any service connected disability; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

C.  Right Shoulder and Right Arm

The Veteran claims he has a right shoulder and right arm disability that is related to the rollover accident in service.

As explained above, the Board acknowledges the Veteran's sincere testimony regarding the rollover accident having occurred, as well as the September 2016 buddy statement from Sgt. J.K. regarding the accident.

The Veteran's service treatment records, however, are silent as to any right shoulder or right arm complaints, albeit the Board acknowledges a March 2000 complaint regarding the left shoulder.  His subsequent National Guard treatment records also are silent as to any complaints or treatment, including his September 2007 reports of examination and medical history in which he denied any impaired use of the arms and no upper extremity abnormalities were noted on the examination.

Post-service, an October 2012 Rome Medical Group private treatment record shows the Veteran presented with right shoulder pain that he reported experiencing for 10 years due to a rollover vehicle injury in service, and due to a work-related injury.  An October 2012 x-ray revealed no bony abnormality or degenerative changes.  A December 2012 MRI report revealed, among other things, minimal tendinosis and a partial tear of the supraspinatus tendon, diffuse labral abnormality including a SLAP tear, and mild tendinosis involving the biceps tendon.

An August 2014 VA examination performed in connection with the cervical spine claim shows the Veteran reported neck pain that radiated into his right shoulder.  Findings on examination included right upper extremity radiculopathy, with symptoms of mild intermittent pain and numbness.  The examiner noted that the Veteran's right upper extremity radiculopathy involved the C5-C6 nerve roots.

An October 2016 VA examination performed in connection with the cervical spine claim shows that the Veteran reported that sometimes his neck pain travels down into his right shoulder.  The examiner diagnosed right upper extremity radiculopathy involving the C5-T1 nerve roots, with symptoms of mild numbness.  

An October 2016 VA examination relating to the Veteran's right shoulder shows the examiner noted the Veteran's reported a history of the rollover accident.  He reported he was seen at an aid station, and followed up with a PA when he returned to Ft. Lewis around three to four days later.  See p. 9 of 21.  He reported he was told by the PA that it was a muscular strain and to take it easy for a few days, and that he was on profile for few weeks. He reported that the condition improved and did not bother him again until around 2006.  He reported that after enlisting in the National Guard, he started getting symptoms described as "headaches that would go down into" the posterior right shoulder blade.  He also reported right shoulder pain that he associated with his neck condition.  Examination revealed limitation of motion, positive Hawkins' impingement Testing, empty can testing, and lift-off subscapularis testing, indicating a rotator cuff or impingement condition.  Crank apprehension testing was also positive.  The examiner noted the findings and impressions shown in the December 2012 MRI (Rome Medical Group).  The examiner opined that it is less likely than not that the Veteran's right shoulder condition is related to his active service.  The examiner reasoned that there was no documentation in the service treatment records that the Veteran incurred any right shoulder injury in the vehicle rollover, there was no indication that any right shoulder condition limited his duties of 11B after the rollover (i.e., no evidence of any profile), there was no medical evidence suggesting any relationship between his right shoulder condition and the rollover, no line of duty statement from his unit commander, and that the Veteran reported to the examiner that the condition improved and resolved and did not return until 2006.  The examiner also cited the Medical Disability Advisor, Sprains and Strains, Shoulder and Upper Arm, in reasoning that shoulder sprain injuries and rotator cuff tears demonstrate good or successful outcomes with conservative treatment in a majority of cases.

Regarding the Veteran's right shoulder, the Board finds the opinion of the October 2016 VA examiner to be the most probative opinion of record with regard to whether the Veteran's right shoulder condition is related to the rollover accident or otherwise related to his active service.  The October 2016 VA examiner's opinion is not contradicted by any other medical evidence of record.  As shown above, there is no record of any right shoulder injury or treatment in service, nor for several years after the Veteran's active service.  There was only a record of treatment during his active service for his left shoulder.  The first medical record of any right shoulder complaint was not until 2012.  

Regarding the diagnosed right upper extremity radiculopathy, the Board finds that the preponderance of the evidence is against finding that it is related to the Veteran's active service, including the rollover accident.  As shown above, the August 2014 and October 2016 VA examination reports clearly show that it was found by the examiner to be related to the Veteran's cervical or thoracic nerve roots.  There is no other medical evidence of record tending to indicate any other etiology.  As the Veteran is not presenting service connected for a cervical or thoracic disability, there can be no service connection as secondary to such.  See 38 C.F.R. § 3.310.

To the extent that the Veteran nevertheless opines that his right shoulder condition or right upper extremity radiculopathy is related to the rollover accident, the Board finds the findings and opinions of the August 2014 and October 2016 VA examiners to be more persuasive and probative based on the detailed objective findings in the reports, and based on the detailed rationale for the opinion involving the right shoulder.  The Board adds that the Veteran's reported history of treatment for his right shoulder at Ft. Lewis, and subsequent profile, are inconsistent with the contemporaneous documentary evidence, which shows no record of treatment nor any profile, which inconsistency tends to weight against the probative value of his reported history.  The Board emphasizes that this is not a case involving a lack of medical records.  The Veteran's service treatment records document complaints of and treatment for several problems, but not any right shoulder or arm condition.

The Board acknowledges that the October 2012 Rome Medical Group record shows the Veteran's reported history of right shoulder pain since the rollover accident.  The Board notes again, however, that the mere transcription of the Veteran's lay history by a medical clinician does not transform it into medical evidence or a medical opinion involving etiology.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

In light of the above, the Board concludes that the preponderance is against finding that the Veteran has a right shoulder or arm disability that is related to his active service, or to any service connected disability; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

D.  Knees

The Veteran contends that he incurred a right knee injury when he fell during his active service around the spring of 2002 near the end of training.  He contends that he incurred a left knee injury during his active service around the summer of 2001, or in May of 2002, when he stepped on a rock and his left knee "rolled out."  See Board hearing transcript

As an initial matter, none of the Veteran's service treatment records from his active service, however, show any complaints or treatment for any knee problems.  

His subsequent National Guard records are silent as to any knee complaints or treatment.  In the September 2007 National Guard examination, the Veteran denied any impaired use of the legs and feet and any knee trouble.  The examiner noted no lower extremity abnormalities.  

None of the Veteran's post-service private or VA treatment records show any complaints or diagnosis of any knee condition.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current right or left knee disability at any time during the period on appeal, service connection for such cannot be granted.  See id.  

The Board acknowledges the Veteran's assertion that he does in fact have right and left knee disabilities.  There simply is not, however, any medical evidence tending to indicate such.  Moreover, the Veteran has not specified any particular knee condition, and he is not shown to have any medical background.  Therefore, the Board finds his lay opinion that he has a current right and left knee condition to have no probative value. 

Therefore, as no right or left knee disability is shown at any time during the period on appeal, the Board concludes that the preponderance of the evidence is against the claims, and service connection is denied; the benefit of the doubt rule is not for application.

E.  Right Wrist

The Veteran also contends that he incurred a right wrist disability in service, apparently in the rollover accident.  See Board hearing transcript; Claims, March 2013.

As an initial matter, the Board acknowledges that an August 2000 service treatment record shows the Veteran reported a history of right wrist pain when his wrist was flexed or with pressure.  A lump was found on physical examination, and a right ganglion cyst was diagnosed.  See STRs at p.67 of 80.  

Post-service, none of the Veteran's private or VA treatment records show any right wrist complaints or treatment.  Likewise, his subsequent National Guard records are silent as any right wrist complaints or treatment.

The Veteran was afforded an August 2014 VA examination.  The Veteran told the VA examiner that he had no wrist problems, and that instead he was experiencing numbness in his hands.  The examiner noted the Veteran's history of a right wrist ganglion cyst in service.  The Veteran denied any present right wrist ganglion cyst.  Range of palmar flexion was 80 degrees or greater, and dorsiflexion was 70 degrees or greater, with no objective evidence of painful motion.  Muscle strength testing was 5/5.  No ganglion cyst was felt on examination.  The examiner noted again that the Veteran had no wrist complaints.  In the opinion section of the report, the examiner noted that examination of the right wrist was normal.

The Board finds the opinion of the August 2014 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a current right wrist condition.  The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current right wrist condition, service connection for such cannot be granted.  See id.  

While the Board acknowledges that the Veteran asserted that he did have a right wrist condition when he filed his claim for service connection, he later clarified to the VA examiner that he had hand problems, and that he had no wrist problems or ganglion cyst.  The Board finds his statement to the VA examiner to be the most credible, as it is consistent with the objective findings of the VA examiner.

Therefore, as no right wrist disability is shown during the period on appeal, the Board concludes that service connection for a right wrist condition is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for a left ankle sprain disability is dismissed.

The appeal of entitlement to service connection for an abdominal hernia is dismissed.

The appeal of entitlement to service connection for weight gain related to injuries is dismissed.

The appeal of entitlement to service connection for GERD is dismissed.

The appeal of entitlement to service connection for asthma as secondary to GERD is dismissed.

The appeal of entitlement to service connection for sleep apnea is dismissed.

The appeal of entitlement to an effective date prior to March 19, 2013 for the grant of service connection for a left ankle sprain is dismissed.

Entitlement to service connection for a cervical spine condition is denied.

Entitlement to service connection for a left arm condition is denied.

Entitlement to service connection for a right shoulder or arm condition is denied.

Entitlement to service connection for a right knee injury is denied.

Entitlement to service connection for a left knee injury is denied.

Entitlement to service connection for a right wrist condition is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


